Citation Nr: 0721603	
Decision Date: 07/18/07    Archive Date: 08/02/07

DOCKET NO.  00-10 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty from August 1980 to 
August 1984.  Thereafter, he was a member of the Army 
Reserves until 1990.  This case originally came before the 
Board of Veterans' Appeals (Board) on appeal from an April 
1999 rating decision issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas that, in 
part, denied the appellant's claim of entitlement to service 
connection for a low back disorder.  The appellant then 
appealed that denial of service connection.  

The Board thereafter denied the appellant's claim of 
entitlement to service connection for a low back disorder in 
a decision dated May 31, 2005.  The appellant then appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (hereinafter Court).  In February 2007, 
the parties filed a Joint Motion for a Partial Remand.  (The 
appellant declined to continue the appeal of the Board's 
denial of his two right knee increased rating issues.)  The 
basis for the Motion for Partial Remand was that the Board 
had provided inadequate reasons and bases for its decision.  
A February 2007 Order of the Court granted the Joint Motion 
and vacated that portion of the Board's decision that denied 
service connection for a low back disorder.  The issue on 
appeal was remanded for readjudication pursuant to the 
provisions of 38 U.S.C.A. § 7252(a).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Court has remanded this appeal for readjudication 
pursuant to the provisions of 38 U.S.C.A. § 7252(a) for 
compliance with the instructions in the Joint Motion.  A 
determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the AMC/RO for action as described below.

Review of the appellant's service medical records reveals 
that the appellant sought treatment for complaints of low 
back pain on several occasions in 1981, when he was on active 
duty.  In addition, the appellant was diagnosed with somatic 
dysfunction of the lumbar spine in September 1981, and non-
radicular low back pain in November 1981.  Medical records 
from the appellant's Reserves duty indicates that he sought 
treatment for complaints of low back pain in May 1987; he 
reported that he had injured his back lifting oil and gas 
cans.  In October 1988, there was a clinical assessment of 
mechanical low back pain.  In November 1988, the clinical 
assessment was probable musculoskeletal pain.  

Furthermore, it is unclear whether or not all of the 
appellant's service medical records are in evidence - in 
particular, those from his time in the Army Reserves.  
Although a claimant has the burden of submitting evidence in 
support of the claim, where that evidence is in the control 
of the Federal Government, VA is responsible for seeing that 
it is provided.  See Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  This applies to the appellant's service medical 
records from both the United States Army and the United 
States Army Reserves.  The Board therefore expressly directs 
the AMC/RO to verify the type and dates of service for the 
appellant for his periods of active duty, active duty for 
training and inactive duty for training from 1984 to 1990.  
The AMC/RO must also obtain all service medical records 
relating to the appellant's service in the Army Reserves not 
already of record.

The post-service medical evidence of record indicates that 
the appellant has received treatment for complaints of low 
back pain.  In February 1996, the appellant was injured in a 
truck accident while he was working; he reported that low 
back pain was associated with the accident.  There is a 
January 1997 diagnosis of lumbar sprain in the private 
medical evidence of record.  In May 1999, the appellant 
reported a 10-year history of low back pain. 

In addition, it does not appear that the appellant's entire 
VA medical treatment records have been associated with the 
claims file.  The appellant testified at his January 2003 
Travel Board hearing that he had been in receipt of VA 
medical treatment since 1997; however, the only VA medical 
records in evidence are dated in 2002.  The rest of the 
appellant's VA treatment records must be obtained and 
associated with the claims file.

VA is, therefore, on notice of records that may be probative 
to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  
In addition, records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Therefore in order to fulfill the duty to 
assist, all of the relevant private and VA treatment records 
should be obtained and associated with the claims file.

While the appellant was afforded VA medical examinations, the 
personnel who conducted those VA examinations did not 
specifically indicate review of all of the evidence in the 
claims file, including the appellant's service medical 
records.  In addition, the question of whether or not the 
current lumbar spine pathology is related to any signs or 
symptoms the appellant had during service is not adequately 
addressed.  See Charles v. Principi, 16 Vet. App. 370 (2002) 
(Observing that under 38 U.S.C.A. § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence [including statements of the claimant]; contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim."

Finally, as the medical opinions of record were based on 
incomplete medical records, they are of little or no 
probative value.  See Shipwash v. Brown, 8 Vet. App. 218, 222 
(1995); Flash v. Brown, 8 Vet. App. 332, 339-340 (1995) 
(Regarding the duty of VA to provide medical examinations 
conducted by medical professionals with full access to and 
review of the veteran's claims folder).

These considerations require further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, 
the duty to assist includes obtaining medical records and 
examinations where indicated by the facts and circumstances 
of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  The Court has stated that the Board's task is to 
make findings based on evidence of record - not to supply 
missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  
Thus, where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
appellant to develop the facts pertinent to the claims on 
appeal.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2006) and implementing 
regulations found at 38 C.F.R. § 3.159 
(2006) is completed.  In particular, the 
AMC/RO must notify the appellant of the 
information and evidence needed to 
substantiate his service connection 
claim, and of what part of such evidence 
he should obtain and what part the 
Secretary will attempt to obtain on his 
behalf.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); see also Charles v. 
Principi, 16 Vet. App. 370, 373-374 
(2002) and Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

2.  The AMC/RO should verify the dates of 
the veteran's active duty, active duty 
for training and inactive duty for 
training from 1984 to 1990, and take all 
appropriate steps to secure the service 
medical and personnel records or 
alternative records.  The RO should 
search, at NPRC or other sources such as 
the appellant's Reserve unit or AR-
PERSCOM, for the veteran's service 
medical and personnel records.  The 
veteran should be specifically told of 
the possible sources of information or 
evidence that may be helpful to his claim 
of service connection.  Any evidence 
obtained should be associated with the 
claims file.  If there are no records, 
documentation used in making that 
determination should be set forth in the 
claims file.

3.  The AMC/RO should obtain from the 
veteran the names and addresses of all 
private physicians and/or medical 
facilities that have provided him with 
any treatment for his claimed condition 
since 1984, and secure all available 
relevant reports not already of record 
from those sources.  To the extent there 
is an attempt to obtain any of these 
records that is unsuccessful, the claims 
file should contain documentation of the 
attempts made.  The veteran and his 
attorney should also be informed of the 
negative results and be given opportunity 
to secure the records.

4.  All pertinent VA treatment records 
for the appellant dated from 1997 to the 
present not already of record should be 
identified and obtained.  These records 
should be associated with the claims 
file.

5.  After completing any additional 
notification and/or development action 
deemed warranted by the record, the 
AMC/RO should schedule the veteran for 
orthopedic evaluation to determine the 
nature, onset date and etiology of any 
low back pathology.  The claims file must 
be made available to the examiner for 
review in connection with the 
examination.  The examiner should state 
in the report whether said claims file 
review was conducted.  All necessary 
tests, such as x-rays, should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  The results of 
any radiographic/imaging examinations of 
record should be discussed, including the 
clinical significance of the August 1981 
finding of a spondolytic defect on the 
left side of L5 vis-à-vis the post-
service radiographic findings.  The 
examination report should include a 
detailed account of all manifestations of 
low back pathology present.  (An opinion 
should be provided based on review of the 
claims file alone if the appellant fails 
to report for the examination.)

The examiner should consider the 
information in the claims file and the 
data obtained from the examination (or 
claims file review alone if the 
examination is not accomplished) to 
provide an opinion as to the diagnosis 
and etiology of any lumbar spine disorder 
found.  The examiner should offer an 
opinion as to whether the onset of any 
current low back disorder is attributable 
to the veteran's military service.

Specifically, the examiner must address 
the questions of:
a.  Whether the appellant has any 
arthritis, any degenerative disc 
disease or other pathology in his 
lumbar spine?

b.  Whether the appellant's current 
lumbar spine pathology is causally 
or etiologically related to his 
period of military service (198 to 
1984), to an injury that occurred 
while on Reserve duty from 1984 to 
1990, or to some other cause or 
causes, such as the 1996 truck 
accident or a congenital defect?  
(It is not necessary that the exact 
causes--other than apparent 
relationship to some incident of 
service be delineated.)

c.  Whether the veteran's current 
low back pathology is related to 
symptoms or signs he may have had in 
service beginning in 1981 when he 
was first treated for low back pain 
(particularly those signs and 
symptoms documented in the service 
medical records)? 

d.  Whether the veteran's current 
lumbar spine pathology is related to 
symptoms and signs that may have 
occurred within one year of the 
appellant's service separation in 
August 1984? 

e.  Whether the veteran's current 
lumbar spine pathology is related to 
symptoms and signs that may have 
occurred during any pertinent period 
of active duty for training 
(ACDUTRA) or inactive duty for 
training (INACDUTRA)? and

f.  If any current lumbar spine 
pathology/defect clearly preexisted 
military service, can it be 
concluded with clear and 
unmistakable certainty that the pre-
existing pathology/defect did not 
undergo a worsening in service to a 
permanent degree beyond that which 
would be due to the natural 
progression of the condition?

6.  Upon receipt of the VA orthopedic 
examination report, the AMC/RO should 
conduct a review to verify that all 
requested opinions have been offered.  If 
information is deemed lacking, the AMC/RO 
should refer the report to the VA 
examiner(s) for corrections or additions.  
See 38 C.F.R. § 4.2 (If the findings on 
an examination report do not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.).  

7.  Thereafter, the AMC/RO should 
consider all of the evidence of record 
and re-adjudicate the appellant's claim.  
The readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories, including direct service 
connection, presumptive service 
connection and Cotant v. Principi, 17 
Vet. App. 116, 123-30 (2003).  

8.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's attorney should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable statutes and 
regulations considered pertinent to the 
issue on appeal.  The appropriate period 
of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for scheduled examinations, if any, 
and to cooperate in the development of the case, and that the 
consequences of failure to report for a scheduled VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case. The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


